ERICH E. SCHLEIER AND HELEN B. SCHLEIER, PETITIONERS v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Schleier v. CommissionerDocket No. 22909-90 [ADEA]United States Tax Court1993 U.S. Tax Ct. LEXIS 93; 67 Fair Empl. Prac. Cas. (BNA) 1744; August 31, 1993, Entered *93  DECISIONPursuant to the Order of the Court dated July 7, 1993, and incorporating the facts recited in the respondent's computation as the findings of the Court, it isORDERED and DECIDED: That there is an overpayment in income tax for the taxable year 1986 in the amount of $ 31,495.00, which amount was paid on April 15, 1987, and for which amount a claim for refund could have been filed, under the provisions of I.R.C. § 6511(c) on September 17, 1990, the date of mailing of the notice of deficiency.Mary Ann Cohen, JudgeEntered: AUG 31, 1993